Turney, C. J.,
dissents from the conclusion reached, except as to the .$2,000 paid over to John Copeland, for the reason that he is of opinion that when John Copeland expressed his willingness to surrender the property conveyed to him by his father in fraud of his creditors, that this was such a renunciation of the fraudulent deed as if carried into effect, would have restored the property to the heirs at law, subject only to the claims of creditors. That his failure to do what he proposed to do was wholly brought about by the suggestions of Morton that it should be sold to his finn and the fund invested for the benefit of the widow and children. That this conduct of Morton was to secure the interest for his firm, and was part of a fraudulent scheme to secure the property at a low price, and that his partners *301are chargeable with the fraud of Morton, and ought .not to be allowed to set up the conveyance to them as iu furtherance of the original fraudulent purpose of the intestate of complainants, because the sale to them, and agreement to invest the fund for the benefit of complainants, was superinduced by the suggestion and fraudulent representation of Morton, all of which were made for the very purpose of procuring the property for them at a low price.